Citation Nr: 1453355	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral degenerative disc disease and spondylosis.

2.  Entitlement to a compensable evaluation prior to November 8, 2010, and an evaluation in excess of 30 percent thereafter for sinusitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1984 to August 1984 and on active duty from November 1987 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the pendency of the appeal, the RO increased the evaluation for sinusitis to 30 percent effective from November 8, 2010.  Because the noncompensable and 30 percent disability ratings are not the maximum rating available, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The record was held open for 60 days, during which the Veteran submitted two statements (dated in April 2014) from current and previous supervisors regarding occupational impairment due to her service-connected lumbosacral degenerative disc disease and spondylosis with a waiver of initial RO consideration of these statements.  38 C.F.R. § 20.1304(c) (2014).

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, including the September 2014 Board hearing transcript, April 2014 statements, and notification of the Veteran's last name change. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the September 2014 Board hearing, the Veteran testified that her treatment for her back disability and sinusitis has been primarily through VA and some from the Rose Medical Center.  Moreover, the March 2012 Supplemental Statement of the Case notes that VA treatment records from the Denver VA Medical Center from January 2009 to March 2012 were electronically reviewed.  However, at this time, the claims file contains VA treatment records dated from January 2007 to January 2009.  Treatment records from the Healthone Rose Medical Center dated in 2007 are of record, but they pertain to disabilities not currently on appeal.  Thus, it appears that there may be outstanding treatment records relevant to the issues on appeal, and a remand is necessary.

Moreover, the Veteran's testimony at the September 2014 hearing suggests a worsening of her back disability and sinusitis since her last VA examinations in November 2010.  With regard to the back, she indicated that had severe spasms in the left leg and lower spine area two to four times a day and that she was prescribed bed rest for a week to two weeks a couple of times in 2014 upon seeking treatment at an emergency room.  She also reported left foot drags or drops, which cause her to fall and stumble, severe flare-ups a few times every other week, ongoing injection treatment, and a limited ability to complete daily activities, such as laundry, cooking, grocery shopping, and cleaning.  With regard to sinusitis, the Veteran indicated that, since January 2007, her sinuses have been inflamed despite using prescribed medication.  She also reported experiencing headaches, an inability to function a couple of times a month, constant drainage and tenderness, her nose crusting over, and some nosebleeds.  She further stated that she was recently prescribed antibiotics for 10 days for severe sinusitis through VA treatment.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbosacral degenerative disc disease and spondylosis, as well as sinusitis.

This remand will also afford the AOJ the opportunity to initially address whether the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for lumbosacral degenerative disc disease and spondylosis and sinusitis is warranted.  The Board finds that these contentions were raised by an April 2014 statement from a previous employer regarding the Veteran's missed time from work over the past three years, ranging from a few days a month to several times a week.  The Veteran also testified at the September 2014 hearing that she has used up to anywhere from 100 to 150 hours of sick leave because of her back disability.  She also stated that a severe sinusitis headache prohibited her from going to work and that sinusitis affects her ears, to include pain and bleeding, due to built-up congestion.  
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any necessary authorization from the Veteran to obtain her treatment records, including emergency room treatment, from the Healthone Rose Medical Center in Denver, Colorado, pertaining to her lumbosacral degenerative disc disease and spondylosis and sinusitis.  After acquiring this authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain and associate with the claims file any outstanding VA treatment records, including any emergency room treatment, from January 2009 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected lumbosacral degenerative disc disease and spondylosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected back disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbosacral degenerative disc disease and spondylosis under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability, to include any affecting her left lower extremity (as identified by the Veteran at the September 2014 Board hearing).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected sinusitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected sinusitis. 

The examiner should report all signs and symptoms necessary for rating the Veteran's sinusitis under the rating criteria.  In particular, the examiner should provide the degree of any incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment.  (Note: an incapacitating episode of sinusitis ide defined by VA as one that requires bed rest and treatment by a physician.)

The examiner should state the degree of any non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

In addition, the examiner should state whether the Veteran has had radical surgery with chronic osteomyelitis.  He or she should further identify whether the Veteran has near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should consider whether a referral is warranted for the claims of increased evaluations for lumbosacral degenerative disc disease and spondylosis, and for sinusitis to the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  In so doing, the AOJ may decide to pursue any further development as deemed necessary.   

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



